Citation Nr: 9915608	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-07 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound to the left foot involving the 
first to the fourth distal phalanges.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision by the Boston, Massachusetts, Regional Office (RO).  
That determination, in pertinent part, granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a schedular 30 percent evaluation.  That 
determination also confirmed the noncompensable evaluation in 
effect for residuals of a gunshot wound of the left foot 
involving the first to the fourth distal phalanges.  The 
veteran perfected a timely appeal to both of these issues.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Boston, Massachusetts, RO in 
March 1999.  The member of the Board who held the hearing is 
making the decision in this case and is the signatory to this 
decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected residuals of a gunshot wound of the 
left foot involving the first to the fourth distal phalanges 
and PTSD constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  As such the 
Board has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.

In September 1997, the veteran was given administered VA 
orthopedic and psychiatric examinations.  The United States 
Court of Appeals for Veterans Claims (Court), has held that 
when a veteran alleges functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups." DeLuca v. Brown, 
8 Vet.App. 202 (1995). The Court emphasized that "[i]t is 
essential that the [rating] examination . . . adequately 
portray the . . . functional loss" (emphasis added by the 
Court).  In DeLuca the Court held that when the veteran 
claims functional loss due to pain, "the medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time." 
It does not appear that the previous examinations addressed 
the degree of functional loss due to pain for the veteran's 
disabilities.

During his hearing before a member of the Board sitting at 
Boston, Massachusetts, in March 1999, the veteran testified 
that he was employed as a railroad conductor and was on his 
feet for many hours.  He stated that he experienced numbness, 
loss of balance, and pain due to the service connected left 
foot disorder.  He further testified that all the treatment 
records, including surgery on his toe are not on file.  In 
conjunction with the hearing he also submitted a printout of 
recent appointments at a VA medical facility.  After 
reviewing the findings of the recent VA examination, the 
Board finds that another examination is warranted in order to 
comply with DeLuca case.

Following the September 1997 VA psychiatric examination, the 
examiner concluded that the veteran had a diagnosis of PTSD.  
The examiner recommended that extensive psychological testing 
concerning the veteran's Vietnam experience be conducted at 
the VA Medical Center in Boston, Massachusetts or at the VA 
Medical Center in Northampton, Massachusetts, by appropriate 
scales to ascertain not only the degree of his combat 
exposure, and his sensitivity to trauma, but also hyper 
alertness.  Psychological testing apparently was not 
performed.  The record reflects that the examiner did not 
assign a Global Assessment of Functioning (GAF) score.  The 
Board is of the opinion that a current GAF would be 
beneficial in adjudicating this claim.

It is noted that at the hearing, the appellant's 
representative stated that the September 1997 VA PTSD 
examination was incomplete because the recommendations of the 
examiner were not pursued.  The representative requested 
current examination.  The Board concurs with this request.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's left foot and 
psychiatric disabilities, to include any 
surgical records.  The RO should then 
obtain all records which are not on file.

3.  The RO should request the VA medical 
facility in West Roxbury, to furnish 
copies of all treatment records covering 
the period from 1992 to the present.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the manifestations and severity 
of his service-connected residuals of a 
gunshot wound to the left foot involving 
the first to the fourth distal phalanges.  
The examination should include all 
necessary specialized examinations, tests 
and studies, including X-rays.  The 
veteran's left foot should be examined 
for degrees of both active and passive 
range of motion.  The examiner should 
also be asked to note the normal ranges 
of motion of the left foot.  
Additionally, the examiner should be 
requested to determine whether the left 
foot exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the left foot is used repeatedly 
over a period of time.  If any 
neurological involvement is found, it is 
requested that the examiner identify the 
damaged nerve(s).  The examiner must be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
Remand prior to the examination.

5.  The veteran should be afforded an 
examination by a psychiatrist and a 
psychologist to determine the nature and 
severity of his psychiatric disorder.  
The claims file, and a copy of this 
Remand are to be furnished to the 
psychiatrist for review prior to the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The psychiatrist should express an 
opinion, if possible, as to the degree of 
industrial/occupational and social 
impairment caused solely by the veteran's 
service-connected psychiatric disorder.  
It is requested that the examiner assign 
a numerical code under the GAF provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  It is 
requested that the psychiatrist include a 
definition of the numerical code assigned 
under DSM-IV.  The presence or absence of 
symptoms enumerated in the revised rating 
criteria should be specifically noted.  A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.40, 4.45, and 4.59.  If 
appropriate, the RO should also consider 
staggered rating as set forth in 
Fenderson v. West, 12 Vet. App, 119 
(1999) as it relates to the increased 
rating for PTSD.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

